TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00376-CV


     Texas General Land Office and George P. Bush, named in his Official Capacity as
                        Texas Land Commissioner, Appellants

                                                  v.

                                    City of Houston, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-20-003520, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               On January 25, 2021, we extended the abatement of this appeal to March 22, 2021,

at the parties’ request. We instructed the parties to file either a status report or motion to dismiss

by March 22.

               The parties have filed their Joint Status Report and Fourth Request for Extension

of Abatement. In it, they represent that they have executed certain documents relating to settling

their dispute and are now waiting on (1) a public-comment period for proposed Action Plan

Amendment 8 (APA 8) to end and (2) the U.S. Department of Housing and Urban Development

to approve APA 8 after it will have been submitted to the Department. The parties represent that

they anticipate that these events will transpire by or before June 14, 2021. The parties therefore

seek an extension of the abatement of this appeal through and including June 15, 2021, and an

order “that the Parties file an updated status report or an agreed dismissal on or before” that date.
               The Court grants the parties’ request for a fourth abatement extension and extends

the abatement through and including June 15, 2021, subject to any motion that may be made before

that date to reinstate the appeal. The parties are ordered to file another status report, or a motion

to dismiss, by June 15, 2021.



Before Chief Justice Byrne, Justices Baker and Kelly

Abated

Filed: March 30, 2021




                                                 2